DETAILED ACTION
Election
Applicants’ election, without traverse, of invention I, SEQ ID NO:  31, and in a pharmaceutical composition in their filing of April 22, 2021, it is acknowledge. In their filing of August 10, 2021, applicants provide that the further elections/clarifications
For claim 2, the linker of SEQ ID NO: 22 is comprised within the elected species of SEQ ID NO: 31. 
For claim 3, Applicant elects IgG 1, consistent with the election of SEQ ID NO: 31. 
For claim 4, Applicant elects (ii) a peptide that consists of an amino acid sequence of adrenomedullin and has a disulfide bond formed by two cysteine residues in the amino acid sequence, (iv) wherein the peptide has the amino acid sequence comprising deletion, substitution, or addition of five amino acid residues and has adrenomedullin activity, (v) wherein the peptide is amidated at the C-terminus. This is consistent with the election of SEQ ID NO: 31. 
For claim 6, Applicant elects (a) a peptide consisting of the amino acid sequence of SEQ ID NO: 1, or a peptide consisting of the amino acid sequence of SEQ ID NO: 1 and having a disulfide bond formed by the cysteine residues at positions 16 and 21; (h) wherein the peptide has the amino acid sequence comprising deletion, substitution, or addition of five amino acids and has adrenomedullin activity, (i) wherein the peptide is amidated at the C-terminus. This is consistent with the election of SEQ ID NO: 31.
For claim 7, no elections was made and applicants state that this claims is not encompassed by the elected invention. 

The elected invention is directed to the compound (fusion protein) set forth by SEQ ID NO:  31, including a pharmaceutical composition, said compound having the formula A-L-B wherein 
A is the Fc region of an IgG1 set forth by residues 1- 228: 
MDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK

L is the linker set forth by residues 229-243: 
GGGGSGGGGSGGGGS (SEQ ID NO:  22) 

and

B is the modified adrenomedullin set forth by residues 244-291: NNFQGLRSFGCRFGTCTVQKLAHQIYQFTDKDKDNVAPRSKISPQGYG wherein cys254 and cys259 form a disulfide bond (claim 8; specification p10, E-a-5) and is amidated at the C-terminus


Claim History
Original claims 1-14 were filed on November 22, 2019. With the preliminary amendment of November 22, 2019, claims 12-14 have been cancelled, claims 3-4, 6, 8, and 10-11 have been amended, and claims 15-18 have been added. Claims 1-11 and 15-18 are pending.  Claims 7, 10 – 11, and 17 – 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1 – 6, 8 – 9, and 15 – 16, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is March 29, 2018, the filing date of PCT/JP2018/013075, which disclosed the recited subject matter.  It is acknowledged that applicants claim the benefit of the foreign application JAPAN 2017-064369, filed March 29, 2017.
AIA -First Inventor to File Status
Based on the effective filing date of March 29, 2018 the present application is being examined under the AIA , first to file provisions.
Title-Objections
	The title is objected to because it is not sufficiently descriptive of the claimed invention.   As per MPEP 606, the title should be as specific as possible, providing value for indexing, classifying, and searching procedures. 	
Specification-Objections
The specification is objected to for containing hyperlinks.  USPTO policy does not permit the USPTO, i.e, via an issued patent, to refer to any commercial sites, since the USPTO 
Information Disclosure Statements
Some foreign references listed on the IDS of November 22, 2019 have not been considered (see strike-outs) because English translations have not been provided.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 6, 8 – 9, and 15 – 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claims 1 and 4 – 6, the term “adrenomedullin” renders the claim indefinite.  It is unclear whether said phrase means (i) any naturally occurring adrenomedullin, (ii) the human adrenomedullin originally disclosed by Kitamura et al, 1993, or (iii) any polypeptide having any adrenomedullin activity.  The skilled artisan would not know the metes and bounds of the recited invention.  Since claim 1 further recites ‘or a modified form thereof’, for purposes of examination it is assumed that said phrase means any naturally occurring adrenomedullin.
For claim 1 and 4, the phrase “adrenomedullin activity” renders the claim indefinite.  The discussion of said phrase by the specification is only exemplary (p 18 – 19) and does not define the metes and bounds of the recited invention. Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means any activity of any naturally occurring adrenomedullin peptide.
Claims 1 and 4 – 6 are rendered indefinite for improper antecedent usage as follows.

	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - Improper Markush Grouping
Claims 4-6 and 8-9 are rejected under the judicially approved “improper Markush grouping” doctrine.  
Each of claims 4-6 and 8-9 is rejected on the judicially-created basis that it encompasses an improper Markush grouping of alternatives.  

MPEP 803.02 (III) states the following. 
III. ELECTION OF SPECIES PRACTICE FOR MARKUSH CLAIMSA. Overview
Markush claims recite a plurality of alternatively usable substances or members. In most cases, a recitation by enumeration is used because there is no appropriate or true generic language. A Markush claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). 

MPEP 803.02(I)(II) states the following.
When examining a Markush claim, the examiner may generally choose to require a provisional election of species from among patentably indistinct species or patentably indistinct groups of species.

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration….. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. (i.e., obvious over the elected species)

MPEP 706.03(y)(II)(A) states the following.
II. DETERMINE WHETHER MARKUSH GROUPING IS PROPER
A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).




Thus, a Markush claim comprising members that do not share an inventive core structure mainly responsible for the common, inventive function in the claimed invention are improper. 
In the instant case, all encompassed modified adrenomedullins of each of claims 4-6 and 8-9 do not all share an inventive, common, and distinctive core structural element and a common and a specific function that flows from said distinctive core structure, wherein said distinctive core structure is mainly responsible for the common, inventive function in the claimed invention (MPEP 706.03(y)(II)(A)).  Claims dependent from claims 4-6 and 8-9 are rejected for the same reason.
It is noted that the restriction/election requirement of February 22, 2021 stated:
“If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group. In addition, applicants are requested to identify the common, inventive core structure shared by said members and the common, specific function that flows from said core structure. MPEP 803.02, 808.01(a)”  

However, since applicants did not so identify a proper Markush grouping comprising the elected protein and no generic claim is currently allowable, any additional species are restricted.
In response to this rejection, applicants are required to either (i) present a sufficient showing that the species recited in the alternative of the claims, in fact, share a single, specific structural element  and a common use that flows from the shared single, specific structural element, (ii) amend the claims to recite only individual species or grouping of species that share a single, specific structural element  and a common use that flows from the shared single, specific structural element, or (iii) present a sufficient showing, or assert on the record, that the species recited in the alternative of the claims are obvious over each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitamura et al, 1998 in view of Chen et al, 2013.  Kitamura teaches the human, circulating form of adrenomedullin peptide (SEQ ID NO:  1 herein). Kitamura does not teach a fusion construct where their adrenomedullin peptide is linked via a linker to an Fc domain. However, the linking of peptides and polypeptides to an Fc domain via a linker, including the linker of SEQ ID NO:  22 herein, was well known in the art (Chen, table 2, ¶brdg p1357-58).  It would have been obvious to the skilled artisan to make fusion constructs where Kitamura’s adrenomedullin peptide is linked via the [GGGS]n linker of Chen to an Fc domain. Motivation to do so is derived from the fact that the Fc domain enhances plasma stability (Chen ¶brdg p1357-58).  The expectation of success is high, as the linking of peptides and polypeptides to an Fc domain via a linker was well-known in the art. Therefore, claims 1, 3-6, and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitamura et al, 1998 in view of Chen et al, 2013.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1 –5 and 15 – 16 are rejected under 35 U.S.C. 112, first paragraph/enablement, because the specification, while being enabling for the fusion construct of example 5 (SEQ ID NO:  31, figures 4-5), does not reasonably provide enablement for fusion constructs comprising any polypeptide having any structure and any activity of any naturally occurring adrenomedullin peptide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1 –5 and 15 – 16 are so broad as to encompass fusion constructs comprising any polypeptide having any structure, or essentially any structure (claims 4-5) and any activity of any naturally occurring adrenomedullin peptide.  The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of adrenomedullin peptides and fusion constructs therewith broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid CRFGTCTVQKLAHQIYQFTDKDKDNVAPRSKISPQGYG. 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of claims 1 –5 and 15 – 16, which encompasses all fusion constructs comprising all polypeptides having any structure, or essentially any structure (claims 4-5), and any activity of any naturally occurring adrenomedullin peptide.  The specification does not support the broad scope of claims 1 –5 and 15 – 16 because the specification does not establish: (A) the ‘adrenomedullin activity(s)’ encompassed by the instant claims; (B) regions of the protein structure which may be modified without affecting the desired activity; (C) the general tolerance of the desired activity to structural modification and extent of such tolerance; (D) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.

Written Description
Claims 1 – 6 and 15 – 16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any construct comprising any polypeptide having any structure, or essentially any structure (claims 4-5), and any activity of any naturally occurring adrenomedullin peptide.  This is an infinite/large genus, as neither the structure nor the function of the encompassed ‘adrenomedullin peptides’ is defined by the claims, the specification, or the prior art.  Only a single specifically identified fusion protein, SEQ ID NO:  31, comprising the adrenomedullin peptide (residues 244-291) NNFQGLRSFGCRFGTCTVQKLAHQIYQFTDKDKDNVAPRSKISPQGYG, is disclosed in the specification such that the skilled artisan would have recognized possession.  No other specific adrenomedullin peptide of this claimed genus is disclosed.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the functionality of having any activity of any naturally occurring adrenomedullin peptide.  Thus, one 
Consequently, there is no evidence that any other representative species of this infinite genus beyond the one disclosed that is listed above (SEQ ID NO:  31) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a very small number of species of the claimed genus are disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”


/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652